*646Appeal from decision, Supreme Court, Bronx County (John A. Barone, J.), entered May 19, 2008, which, in an action for personal injuries resulting from a multivehicle accident, granted the motions of defendants-respondents for summary judgment dismissing the complaint and all cross claims as against them, unanimously dismissed, without costs, as taken from a nonappealable paper.
Since the record does not contain the settled order that the motion court directed to implement its decision to dismiss the complaint as to respondents, the issues regarding the finding that respondents are entitled to summary judgment are not properly before this Court. No appeal lies from a decision (see CPLR 5512 [a]; Gunn v Palmieri, 86 NY2d 830 [1995]), or from an appealed paper directing the settlement of an order (see Murray Hill Manor Co. v Destination Paradise, 266 AD2d 132 [1999]).
Were we to deem the appeal properly taken from a duly entered appealable order or judgment, we would uphold the grant of summary judgment to respondents. There is no evidence that either respondent contributed to the happening of the accident (see Gonzalez v City of New York, 295 AD2d 122 [2002]). Concur—Mazzarelli, J.E, Saxe, Catterson, DeGrasse and Abdus-Salaam, JJ.